Citation Nr: 0926049	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  03-17 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an injury to the right calf muscle.

3.  Entitlement to an initial evaluation in excess of 10 
percent for dermatophytosis of the feet.

4.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the right wrist.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 until his 
retirement in December 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that granted service connection for the 
disabilities at issue.  The Veteran disagreed with the 
evaluations that were assigned.  This case was before the 
Board in June 2005 and again in January 2008, and was 
remanded on each occasion for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.

The January 2008 Board decision denied the Veteran's claim 
for service connection for residuals of an injury to the left 
hamstring.  Accordingly, this decision is limited to the 
issues set forth on the cover page.


FINDINGS OF FACT

1.  The Veteran's migraine headaches are not prostrating on 
average of once a month.

2.  The residuals of an injury to the right calf muscle are 
manifested by complaints of aching, with objective findings 
showing no more than slight impairment.  

3.  The Veteran's skin disability involves only a nonexposed 
area and 2 percent of total body surface, and is manifested 
by peeling and cracking, with no clinical evidence of 
exudation, constant itching, extensive lesions, or marked 
disfigurement; it does not require systemic therapy.

4.  The Veteran's right wrist disability is manifested by 
subjective complaints of weakness, but with essentially full 
range of motion and good strength.  


CONCLUSIONS OF LAW

1.  The criteria for an in initial evaluation in excess of 10 
percent for migraine headaches have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2008).

2.  The criteria for an in initial evaluation in excess of 10 
percent for residuals of an injury to the right calf muscle 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.73, Diagnostic Codes 5260, 5261, 5311 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for dermatophytosis of the feet have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (as in effect prior to, and after August 30, 2002).

4.  The criteria for an initial compensable evaluation for 
residuals of an injury to the right wrist have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

This case arises from the initial award of service connection 
for the disabilities on appeal.  In a July 2001 letter, 
issued prior to the rating decision on appeal, the VA 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claims for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A June 2005 letter addressed the 
Veteran's claim for a higher disability rating.  Letters 
dated in May 2006 and March 2008 advised the Veteran of the 
information and evidence needed to establish a disability 
rating and effective date.  These letters 
also advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of impairment 
for his claimed conditions, and the effect that the condition 
have on his employment and daily life.  The notices also 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  The 
case was readjudicated in December 2008.

In any event, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, his testimony at a 
hearing at the RO, post service treatment records, and the 
reports of VA examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence, 
argument, and testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  


A.  Migraine headaches 

A 50 percent evaluation may be assigned for migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
evaluation may be assigned for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  With characteristic prostrating 
attacks averaging one in 2 months over last several months, a 
10 percent evaluation may be assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence.  The Veteran 
asserts that his headaches are severe.  During a hearing at 
the RO, the Veteran testified that he has significant 
migraine headaches several times a month, and that they start 
with blurred vision and then he develops a full blown 
headache.  At that point, he goes to a dark room and lies 
down for several hours.

When examined by the VA in October 2001, the Veteran stated 
that he notices headaches about once every two months.  
However, on the September 2006 VA neurological examination, 
he stated that he had migraine headaches about three times a 
month.  

The evidence against the Veteran's claim consists of the 
medical findings of record.  As noted above, in October 2001, 
he claimed to have headaches approximately every other month.  
While his headaches had reportedly increased in frequency by 
the time of the September 2006 VA examination, it is 
significant to point out that the examiner specifically noted 
that the headaches were not incapacitating.  The Veteran 
stated he had an aura with blurred vision, but that he did 
not have nausea or vomiting.  He only used over-the-counter 
medication, and was not on daily medication to prevent 
migraines.  As noted above, in order to warrant a 30 percent 
evaluation, the record must show that the Veteran has monthly 
prostrating attacks.  In light of the evidence showing that 
his headaches are not incapacitating, the Board concludes 
that the medical findings of record are of greater probative 
value than the Veteran's allegations regarding their 
frequency and severity.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for migraine 
headaches.


B.  Residuals of an injury to the right calf muscle

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the 
leg is limited to 45 degrees.  When extension is limited to 
30 degrees, a 40 percent evaluation is assignable.  When 
limited to 20 degrees, a 30 percent rating may be assigned.  
When extension is limited to 15 degrees, a 20 percent 
evaluation may be assigned.  When limited to 10 degrees, a 10 
percent evaluation may be assigned.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5261.

A 30 percent evaluation may be assigned for injuries to 
Muscle Group XI, which are severe.  When moderately severe, a 
20 percent evaluation may be assigned.  When moderate, a 10 
percent evaluation may be assigned.  The function of this 
Group is:  Propulsion, plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of toes (4, 5); Flexion 
of knee (6).  Posterior and lateral crural muscles, and 
muscles of the calf.  (1) Triceps surae (gastrocnemius and 
soleus); (2) tibialis posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis longus; (6) flexor 
digitorum longus; (7) popliteus; (8) plantaris.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Code 5310, disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple 
muscle wound without debridement or infection and 
with a history of a superficial wound with brief 
treatment and no cardinal signs or symptoms of 
muscle disability, such as loss of power, weakness, 
fatigue-pain, or impairment of coordination and 
uncertainty of movement. Objective findings of a 
slight disability include a minimal scar, no 
evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained 
metallic fragments. 38 C.F.R. § 4.56(d)(1)

Moderate disability of a muscle anticipates a 
through and through or deep penetrating wound of 
short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or 
prolonged infection. A history consistent with a 
moderate disability would include complaints of one 
or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after 
average use. Objective findings include some loss of 
deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold 
of fatigue. 38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles 
anticipates a through and through or deep open 
penetrating wound by a small high velocity missile 
or a large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment 
of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered 
threshold of fatigue, fatigue- pain, impairment of 
coordination and uncertainty of movement, and if 
present, evidence of inability to keep up with work 
requirements. Objective findings should include 
entrance and exit scars indicating a track of a 
missile through one or more muscle groups. Objective 
findings should also include indications on deep 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared 
with sound side should demonstrate positive evidence 
of impairment. 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through 
and through or deep penetrating wounds due to high 
velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. There are 
ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track. Palpation 
shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and 
harden abnormally in contraction. Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 
4.56(d)(4).

The evidence supporting the Veteran's claim includes his 
statements and some of the findings of record.  The Veteran 
argues that the injury is severe and that he has constant leg 
pain and numbness, especially when he drives or walks any 
distance.  He asserts that he is no longer able to jog.  The 
October 2001 VA examination demonstrated tenderness of the 
mid-calf muscle.  The Veteran described some discomfort in 
that area with toe walking and when he bent forward to touch 
his toes on examination of the spine.  He continued to report 
some pain of the right lower leg on VA examinations in May 
2003 and September 2006.  At the latter examination, he 
complained of persistent aching in the right calf.  He said 
it was noticeable when he drove for more than two hours or 
when he sat for a long period of time.  He asserted that the 
aching flared up when he did "anything strenuous," such as 
jogging or lifting.  He wrapped his right calf with an Ace 
bandage for support when he was going to do high impact 
activity.  

The evidence against the Veteran's claim includes the medical 
findings on examination.  While tenderness was reported on 
the October 2001 VA examination, it was considered to be 
mild.  The examiner commented that X-rays of the right leg 
were normal, and that the functional loss was mild to 
moderate.  The most recent VA examination, conducted in 
September 2006, fails to establish that a higher rating is 
warranted.  There was no atrophy, and no tendon damage was 
seen.  The Veteran had good muscle strength in the right calf 
and his gait was normal.  There was no muscle herniation or 
loss of muscle function.  There was normal range of motion in 
the right foot and right ankle.  No defect was observed in 
the right calf muscle.  He had normal toe rise with no 
discomfort, and there was no additional limitation with 
repetitive motion.  The diagnosis was mild chronic right 
gastroc strain.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's statements 
regarding the severity of the injury to the right calf.  
There is no credible evidence that the muscle injury is more 
than moderate such that a higher evaluation is warranted, nor 
is there any limitation of motion due to pain noted.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for residuals of an injury to the right 
calf muscle. 


C.  Dermatophytosis of the feet

During the course of the claim, the rating criteria for 
evaluating skin disorders were revised effective August 30, 
2002.  See 67 Fed. Reg. 49596.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  

A 50 percent evaluation may be assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  A 30 
percent rating may be assigned for exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 10 
percent evaluation may be assigned with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  Diagnostic Code 7806 (as in effect prior to 
August 30, 2002).

A 60 percent evaluation may be assigned for dermatitis or 
eczema when there is more than 40 percent of exposed areas 
affected or, constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  A 30 percent evaluation may 
be assigned when there is 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  When at 
least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas 
affected, or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks duration during the 
past 12-month period, a 10 percent evaluation may be 
assigned.   Diagnostic Code 7806 (Effective August 30, 2002).

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  However, because the 
Veteran's claim was filed before October, 28, 2008, these 
changes are not applicable.  See 73 Fed. Reg. 54,708 ("This 
amendment shall apply to all applications for benefits 
received by VA on or after October 23, 2008").

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
Board notes that when examined by the VA in October 2001, the 
Veteran described a rash on the bottom of his feet, on the 
insoles, and in between the webs of the toes.  He related 
that he used several different kinds of creams and 
medications.  He also reported itching and cracking open of 
the lesion.  The examination demonstrated that he has chronic 
dermatophytosis of the feet.  Findings of a fungal infection 
of the feet were noted in May 2003. 

On the September 2006 VA examination, the Veteran reported 
peeling and itching of both feet.  He indicated that for the 
previous year, he had used Lamisil cream every day for his 
feet.  The examination revealed that he had eczema with 
flaky, peeling skin over the soles of both feet and over all 
his toes.  

The evidence against the Veteran's claim includes the medical 
findings of record.  The most recent VA examination revealed 
no bullous disorder or psoriasis.  There was no skin 
infection and tinea pedis was not present between the toes.  
The eczema involved about 25 percent of the surface of the 
Veteran's feet, and approximately 2 percent of the total body 
surface.  The examiner noted the condition was mild.

The record fails to demonstrate that, prior to August 30, 
2002, the Veteran's dermatophytosis was manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  Similarly, the disorder involves only a non-
exposed area and 2 percent of total body area, there is no 
basis on which a higher rating may be assigned under the 
criteria that became effective on August 30, 2002.  There is 
no clinical evidence that the Veteran requires any systemic 
therapy.  Indeed, the record shows that he reported on the 
September 2006 VA examination had not been treated recently 
for his skin disability.  

Thus, the Board concludes that the medical findings are of 
greater probative value than the Veteran's statements 
regarding the severity of dermatophytosis.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 10 percent 
for dermatophytosis of the feet.  


D.  Right wrist 

A 10 percent rating is assignable for limitation of motion of 
the wrist of either the major or minor extremity when 
dorsiflexion is less than 15 degrees or when palmar flexion 
is limited in line with forearm.  Diagnostic Code 5215.

The evidence supporting the Veteran's claim consists of his 
statements, and some medical findings.  In this regard, the 
Board notes that the Veteran states that he has flare-ups 
involving the right wrist 2 to 3 times a month.  He claims 
that he occasionally uses a brace.  When examined by the VA 
in September 2006, the Veteran complained of mild aching and 
"pricking."

The evidence against the claim includes the medical findings 
on examination.  Although the Veteran reported in October 
2001 that he occasionally has numbness of the right wrist and 
that he thinks his right hand is not as strong as it had 
been, an examination at that time was essentially normal.  
There was no swelling, effusion or tenderness.  No defect was 
noted, and the Veteran had good grip and strength in the 
right hand.  Both Tinel's and Phalen's signs were negative.  
The examiner commented that the Veteran had complaints of 
discomfort and numbness of the right wrist, but that the 
examination was normal.  He indicated that there was a mild 
functional loss.  

The findings on the September 2006 VA examination confirm 
that a higher rating is not warranted.  Although the Veteran 
believed that his right wrist was weak, he did not have pain, 
stiffness, or swelling.  He stated that he did not see a 
physician for treatment for the right wrist and he did not 
take medication for it.  He denied any flare-ups.  In 
addition, the Board points out that he did not have a brace 
for the wrist.  The examination revealed that the Veteran, 
who is right-handed, had good strength in the right wrist.  
He was able to dorsiflex to 70 degrees without pain.  Plantar 
flexion was to 80 degrees.  The examiner noted that radial 
and ulnar deviation were normal, without pain.  She added 
that there was no additional limitation with repetitive 
motion.  She further noted that the Veteran's chronic strain 
in the right wrist was mild and required no specific 
treatment.  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
concerning the severity of his right wrist disability.  While 
the evidence reflects complaints of pain and weakness, such 
has not resulted in limitation of motion consistent with a 
compensable evaluation.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for an 
initial compensable evaluation for residuals of an injury to 
the right wrist.  


E.  Other considerations

The Board has also considered whether the Veteran's service-
connected disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An initial evaluation in excess of 10 percent for migraine 
headaches is denied.

An initial evaluation in excess of 10 percent for residuals 
of an injury to the right calf muscle is denied.

An initial evaluation in excess of 10 percent for 
dermatophytosis of the feet is denied.

An initial compensable for residuals of an injury to the 
right wrist is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


